Citation Nr: 0616661
Decision Date: 06/07/06	Archive Date: 01/18/07

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-12 015A	)	DATE AUG 03 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


CORRECTIVE ORDER

     The following correction is made in the remand issued by the Board in this case on June 7, 2006:

On page 1, under Representation, delete Veterans of Foreign Wars of the United States and replace with Jenny Y. Twyford, Attorney at Law.

The remainder of the remand remains the same. 


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0616661	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  93-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for a right elbow 
disability.  

(The issues of entitlement to increased ratings for right 
ankle disability and for left ankle disability, and the issue 
of entitlement to service connection for arthritis of the 
shoulders, will be addressed in a future Board decision when 
they are returned to the Board following compliance with an 
October 2004 Board Remand.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty from November 1985 to November 
1990 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a right 
elbow disability was originally before the Board in October 
2004 when it was denied.  In the same decision, the Board 
remanded claims of entitlement to increased ratings for a 
right ankle sprain and for a left ankle sprain as well as a 
claim of entitlement to service connection for arthritis of 
the shoulders.  The veteran appealed the Board's denial of 
service connection for a right elbow disability to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated February 3, 2006, vacated that part of the 
Board's decision and granted a Joint Motion for Partial 
Remand and to Stay Further Proceedings (Joint Motion).  The 
Court's February 2006 Order directed that the Board comply 
with the instructions included in a January 2006 Joint Motion 
for Partial Remand.  

As noted above, he issues of entitlement to increased ratings 
for right ankle disability and for left ankle disability, and 
the issue of entitlement to service connection for arthritis 
of the shoulders, were remanded by the Board in Ocotber 2004.  
Those issues are still at the RO in remand status and will be 
addressed in a future Board decision when they are returned 
to the Board following compliance with the October 2004 
Remand.

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

The January 2006 Joint Remand determined that VA failed in 
its duty to assist the appellant when it did not attempt to 
obtain VA medical records from the VA Medical Center (VAMC) 
located in Manhattan, New York including records from a VA 
physician, Dr. Miranda.  It was also noted in the Joint 
Remand that VA failed to contact Dr. Miranda for a statement 
regarding the etiology of the veteran's right elbow 
disability.  The Joint Remand also indicated that a September 
1998 VA orthopedic examination was inadequate because the 
appellant's medical records from the VAMC in Manhattan were 
not available for the examiner to review in conjunction with 
his examination.  

Further, the Board notes that subsequent to the Court's 
February 2006 order, additional evidence in support of the 
claim was received at the Board.  The appellant's 
representative at that time indicated that the appellant was 
not waiving review of this evidence by the RO and requested 
that the case be remanded to the RO for review of this 
evidence.  Under the circumstances, the case must be returned 
to the RO for preliminary RO review of the new evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  VA 
believes that the Dingess ruling may be applied by analogy to 
other cases as well.  In view of the need to return the case 
to the RO for reasons set forth above, the Board believes it 
appropriate to also direct that appropriate action be 
undertaken to deal with the holding of the Court in 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective notice 
which informs the veteran of the 
information or evidence needed to comply 
with the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain all the 
appellant's treatment records from the 
VAMC in Manhattan, New York, (including 
but not limited to all Rheumatology 
clinic records) and associate them with 
the claims file.  

3.  The RO should contact Dr. Miranda at 
the VAMC in Manhattan, New York, and 
request that he provide a statement 
regarding the etiology of the appellant's 
right elbow disability. 

4.  After the above development has been 
completed, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature, 
extent, and etiology of any right elbow 
disability found on examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  As 
to any disorder(s) of the right elbow 
found to be present, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disorder 
is causally related to the veteran's 
active duty service.

5.  Thereafter, the RO should review the 
claims file, to include all evidence 
received since the most recent 
supplemental statement of the case, and 
determine if the benefit on appeal can be 
granted.  The veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



